Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is responsive to communication received on 1/25/2022 and interview with Attorney. Claims 1-6,8-9, and 11-13 are pending. Claims 7 and 10 have been cancelled.

Examiner’s Amendments 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Attorney of Record David Brush on 3/9/2022.
Please amend the pending claims as follows:


1. (Previously Presented) The method according to claim 5, comprising:
sending, by the mobile equipment to the third server, an information obtainment request intended to obtain the command, said request comprising the anonymous identifier of the security module calculated from the physical identifier of the module and from the random,
receiving, by the mobile equipment from the third server, the address of the first server associated with the anonymous identifier of the security module, 
sending, by the mobile equipment to the first server, the physical identifier of the module and the random, and


2. (Previously Presented) The method as claimed in claim 1, comprising:
calculating by the security module the anonymous identifier of the security module by applying a one-way function to the physical identifier of the module and to the random, said one-way function also having a non-collision property, and
sending said anonymous identifier to the first server.

3. (Currently Amended) A method for obtaining a command relating to a profile for accessing a network via a mobile equipment, the command being intended to be implemented on a security module of said equipment, said method comprising the following acts performed by the mobile equipment:
	implementing mutual authentication between the security module and a first server, said authentication being representative of an agreement of a user to disclose a physical identifier of the security module to the first server;
	sending, to the first server, an information obtainment request intended to obtain the command, said request comprising an anonymous identifier of the security module calculated from the physical identifier of the module and from a random;
	receiving, from the first server, an address of a second server associated with the anonymous identifier of the security module;
	sending, to the second server, the physical identifier of the module and the random; and	receiving, from the second server, said command when a calculation of an anonymous identifier from the physical identifier and the random sent to the second server matches the anonymous identifier of the security module. 
 

	authenticating anonymously the security module to a first server, implemented by way of a group signature algorithm,
	sending, to the first server, an information obtainment request intended to obtain the command, said request comprising an anonymous identifier of the security module calculated from a physical identifier of the module and from a random;
	receiving, from the first server, an address of a second server associated with the anonymous identifier of the security module;
	sending, to the second server, the physical identifier of the module and the random; and	receiving, from the second server, said command when a calculation of an anonymous identifier from the physical identifier and the random sent to the second server matches the anonymous identifier of the security module.

5. (Previously Presented) A method comprising:
	providing, to a mobile equipment, via a first server, a command relating to a profile for accessing a network, the command being intended to be implemented on a security module of said equipment, said providing comprising the following acts performed by the first server:
receiving, by the first server from a second server, a request for said command associated with an anonymous identifier of the security module, said anonymous identifier having been calculated from a physical identifier of the module and from a random,
preparing by the first server said command and sending, to a third server, a notification to indicate that the command has been prepared, the notification comprising an address of the first server and the anonymous identifier,
accepting a connection of the mobile equipment to the first server, the connection being addressed to the address of the first server,

delivering by the first server said command when the check is positive. 

6. (Currently Amended) A mobile equipment designed to obtain a command relating to a profile for accessing a network, the command being intended to be implemented on a security module of said equipment, said mobile equipment comprising:
a processor; and
a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the mobile equipment to perform acts comprising:
implementing mutual authentication between the security module and a first server, said authentication being representative of an agreement of a user to disclose a physical identifier of the security module to the first server,
sending, to the first server, an information obtainment request to obtain the command, said request comprising an anonymous identifier of the security module calculated from the physical identifier of the module and from a random,
receiving, from the first server, an address of a second server associated with the anonymous identifier of the security module
sending, to the second server, the physical identifier of the module and the random, and 
receiving, from the second server, said command when a calculation of an anonymous identifier from the physical identifier and the random sent to the second server matches the anonymous identifier of the security module.   

7. (Canceled) 


implementing mutual authentication between the security module and a first server, said authentication being representative of an agreement of a user to disclose a physical identifier of the security module to the first server,
sending, to the first server, an information obtainment request intended to obtain the command, said request comprising an anonymous identifier of the security module calculated from the physical identifier of the module and from a random,
receiving, from the first server, an address of a second server associated with the anonymous identifier of the security module, 
sending, to the second server, the physical identifier of the module and the random, and
receiving, from the second server, said command when a calculation of an anonymous identifier from the physical identifier and the random sent to the second server matches the anonymous identifier of the security module. 

9. (Previously Presented) A first server designed to prepare and provide a command relating to a profile for accessing the network requested from a mobile equipment, the command being intended to be implemented on a security module of said equipment, said first server comprising:
a processor; and
a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the first server to perform acts comprising:

preparing by the first server said command and sending, to a third server, a notification intended to indicate that the command has been prepared, the notification comprising an address of the first server and the anonymous identifier,
accepting a connection of the mobile equipment to the first server, the connection being addressed to the address of the first server,
receiving, by the first server from the security module, the physical identifier of the module and the random, and checking that the anonymous identifier received from the mobile equipment has been calculated from the physical identifier of the module and from the random, and
delivering by the first server said command when the check is positive.

10. (Canceled) 

11. (Previously Presented) A non-transitory computer-readable data medium on which instructions are recorded which when executed by a processor of a first server configure the first server to perform a method of providing, to a mobile equipment, via the first server, a command relating to a profile for accessing a network, the command being intended to be implemented on a security module of said equipment, said method comprising the following acts performed by the first server:
receiving, by the first server from a second server, a request for said command associated with an anonymous identifier of the security module, said anonymous identifier having been calculated from a physical identifier of the module and from a random,
preparing by the first server said command and sending, to a third server, a notification to indicate that the command has been prepared, the notification comprising an address of the first server and the anonymous identifier,

receiving, by the first server from the security module, the physical identifier of the module and the random, and checking that the anonymous identifier received from the mobile equipment has been calculated from the physical identifier of the module and from the random, and
delivering by the first server said command when the check is positive.

12. (Currently Amended) A system for providing a command relating to a profile for accessing a network, said system comprising:
	a first server and a third server; and
	a mobile equipment designed to obtain the command relating to a profile for accessing the network, the command being intended to be implemented on a security module of said equipment, said mobile equipment comprising:
a first processor; and
a first non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the first processor configure the mobile equipment to perform acts comprising:
sending, to the third server, an information obtainment request to obtain the command, said request comprising an anonymous identifier of the security module calculated from a physical identifier of the module and from a random,
receiving, from the third server, an address of the first server associated with the anonymous identifier of the security module, said first server having prepared the command and associated said command with the anonymous identifier of the security module, a request for said command associated with said anonymous identifier having been received beforehand by the first server from a second server, 
sending, to the first server, the physical identifier of the module and the random,

	the first server comprising:
a second processor; and
a second non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the second processor configure the first server to perform acts comprising:
receiving, from the second server, the request for said command associated with the anonymous identifier of the security module,
preparing said command and sending, to the  third server, a notification to indicate that the command has been prepared, the notification comprising an address of the first server and the anonymous identifier,
accepting a connection of the mobile equipment, the address of the first server having been provided beforehand to the mobile equipment by the third server,
receiving, from the security module, the physical identifier of the module and the random, and checking that the anonymous identifier received from the mobile equipment has been calculated from the physical identifier of the module and from the random, and
delivering said command when the check is positive; and
the third server comprising:
a third processor; and
a third non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the third processor configure the third server to perform acts comprising:
receiving, from the first server, the notification that the command has been prepared, the notification comprising the address of the first server and the anonymous identifier of the security module,

sending, to the mobile equipment, the address of the first server associated with the anonymous identifier, the mobile equipment being able to retrieve said command from said first server. 

13. (Currently Amended) A mobile equipment designed to obtain a command relating to a profile for accessing a network, the command being intended to be implemented on a security module of said equipment, said mobile equipment comprising:
a processor; and
a non-transitory computer-readable medium comprising instructions stored thereon, which when executed by the processor configure the mobile equipment to perform acts comprising:
authenticating anonymously the security module to a first server, implemented by way of a group signature algorithm,
sending, to the first server, an information obtainment request to obtain the command, said request comprising an anonymous identifier of the security module calculated from a physical identifier of the module and from a random,
receiving, from the first server, an address of a second server associated with the anonymous identifier of the security module, 
sending, to the second server, the physical identifier of the module and the random, and
receiving, from the second server, said command when a calculation of an anonymous identifier from the physical identifier and the random sent to the second server matches the anonymous identifier of the security module.  


Allowed Claims
Claims1-6, 8-9, and 11-13 are allowed, in view of the examiner’s amendments above.
Reason for Allowance

 This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks filed on 1/25/2022 with respect to the amended claim limitations along with the examiner’s amendments point out the reason claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP 13202.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE B THIAW whose telephone number is (571)270-1138. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CARL G COLIN can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Catherine Thiaw/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        3/18/2022